PER CURIAM.
We affirm the revocation of appellant’s probation, but we remand the case for correction of the written revocation order. The affidavit of violation of probation charged that appellant violated conditions (1), (2), (5), and (8). At the hearing on the affidavit, the state elected to drop those violations concerning condition (2). Since at the hearing the court did not find that appellant had violated condition (2), it should now remove any reference to that condition from its order. Brouillett v. State, 373 So.2d 449 (Fla.2d DCA 1979).
GRIMES, C. J., and RYDER and DAN-AHY, JJ., concur.